WALD, Chief Judge,
concurring:
I concur in the panel’s judgment that Continental Casualty was required to de*59fend Cole & Groner in the March litigation on the additional ground that the motion to vacate was clearly collateral to the main Berger litigation. In short, Berger was attempting to insure that the attorneys’ fees provided for in the settlement were not given over to Cole & Groner until his main suit for damages was decided and that the March award should in no way be used as collateral estoppel in his pending suit against Cole & Groner. Record Excerpts for Cross-Appellants, Cole & Groner, at 10-23. Thus, there is a duty to defend here just as there would be where plaintiff seeks an attachment as collateral relief to a main action in which the insurer’s duty to defend is unequivocal.